Citation Nr: 1452085	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for status post total left knee arthroplasty, from February 1, 2008.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).
  

REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case has previously come before the Board.  In December 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case was returned to the Board for further appellate review, and in November 2011, the Board issued a decision on the higher initial rating issue and remanded the issues of service connection and entitlement to a TDIU.  

Thereafter, the Veteran requested the prior decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing has been conducted.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).   The November 2011 decision on the higher initial rating issue was vacated in a June 2014 Board Order to Vacate.  The remainder of the November 2011 decision remanding the claims for service connection for a psychiatric disorder and entitlement to a TDIU remained undisturbed.  

It does not appear that any of the ordered development was completed as set forth in the Board's November 2011 remand.  As such, those issues must again be remanded so that the previously ordered development can be completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a psychiatric disorder, to include PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC).


FINDING OF FACT

From February 1, 2008, the residuals of the Veteran's total left knee arthroplasty are manifested by no more than chronic residuals with severe painful motion or weakness in the affected extremity.


CONCLUSION OF LAW

From February 1, 2008, the criteria for a 60 percent rating, but no higher, for status post total left knee arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-5262 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's claim for a higher rating for a left knee disability arises from disagreement with the initial disability rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

B.  Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  

1. Duty to Obtain Records

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  The RO obtained VA treatment records.  The Veteran submitted private treatment records, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  

      2.  Duty to Provide Examination/Opinion

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with a VA examination in January 2011.  This examination evaluated the nature, extent, severity and manifestations of his left knee disability by conducting a complete physical examination, recording the Veteran's subjective complaints, and offering opinions as appropriate.  Thus, the Board finds that this examination is adequate for ratings purposes.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (stating that to be adequate, a medical examination must describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

      3.  Bryant Duties

The Veteran was afforded a hearing before the undersigned VLJ in which he presented testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran gave testimony concerning the symptoms of his current service connected left knee disability and how this disability affect his activities.  See Hearing Tr. at 18-21.  His testimony, and the argument proffered by his representative demonstrate that he and his representative were aware of the elements to establish entitlement to a higher rating for his left knee disability.  See id.  Additionally, the VLJ asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating for his service left knee disability, and sought to identify any pertinent evidence not currently associated with the claims file.  See id.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

      4.  Remand Compliance

The Board finds the AOJ complied with the December 2010 remand as it relates to the issue of a higher initial rating for his left knee disability.  The Veteran was afforded a VA examination and the opinion provided is adequate; recent relevant VA treatment records have been associated with the claims file; and the claim was readjudicated.  There is sufficient evidence for the Board to proceed to a determination on this issue.
  
II. Higher Initial Rating

The Veteran asserts that a rating in excess of 30 percent is warranted for service-connected status post left knee arthroplasty, from February 1, 2008.  Having considered the evidence, the Board finds a higher rating of 60 percent is warranted during the relevant period.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent.  Id. 

The evidence of record shows that the Veteran's left knee symptomatology more nearly approximates the criteria for a 60 percent rating.  Throughout the appeal period, the Veteran's left knee disability has been characterized by chronic residuals of severe painful motion, for which he takes Vicodin twice daily.  See December 2008 VA Examination; see also June 2009 Private Medical Opinion; June 2009 Hearing Tr. at 1-2; June 2010 Hearing Tr at 15-17; September 2014 Hearing Tr. at 18-21.  Additionally, he experiences weakness that causes his knee to feel unstable.  See id.  He further reported functional losses which include being unable to squat or kneel, and being unable to walk or stand for long periods of time.  See id.  The Veteran is competent to give testimony concerning the symptoms that he personally experiences, and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the Veteran has at times described his pain as "moderate," he has also testified that his pain has limited his ability to walk on uneven ground, use stairs, sit for long periods of time or stand from a seated position.  June 2009 Hearing Tr. at 1-2.  Moreover, the evidence demonstrates that he takes Vicodin twice a day to manage his pain, indicating that his pain would be worse without such medication.  The Board may not consider the effect of medication as a factor to be considered when determining the proper rating under Diagnostic Code 5055.  Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) (finding that the Board committed legal error by considering the effects of medication on the appellant's IBS when those effects were not explicitly contemplated by the rating criteria).  Thus, taking all of the evidence of record in the light most favorable to the Veteran and affording him all benefit of the doubt, the Board finds that his left knee symptomatology more nearly approximates chronic residuals consisting of severe painful motion or weakness throughout the appeal period.  

The Veteran is not entitled to a schedular rating in excess of 60 percent.  As stated above, a 100 percent rating will be assigned for one year following the prosthetic replacement of a knee joint.    38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran's left knee arthroscopy occurred in December 2006, thus, a 100 percent rating is not for application.  Moreover, a higher rating is not available for the residuals of the prosthetic replacement of a knee joint because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5162 to 5164.  Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Moreover, as 60 percent is the maximum evaluation he can receive under the amputation rule, no higher evaluation is available and a discussion of ratings under other potentially applicable Diagnostic Codes is not warranted.  As such, he is entitled to a 60 percent disability rating, but no more, for his left knee disability from February 1, 2008.

      Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the Board finds that the rating criteria contemplate the disability.  HIs left knee disability is manifested by pain, stiffness, limitation of motion and the functional losses of inability to squat, kneel, walk on uneven ground, walk for more than a few minutes, stand from a seated position, stand for more than a few minutes, sit for long periods of time and use stairs.  These manifestations are contemplated in the applicable rating criteria, which rate on the basis of pain, weakness, limitation of motion and functional loss.  The Board does not find that the Veteran has described other effects that are "exceptional" or not otherwise contemplated by the rating schedule.  Rather, his description of his symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's left knee disability and referral for consideration of an extraschedular rating is not warranted.   

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.   Here, there is no indication in the record that his left knee symptomatology, together with his service-connected tinnitus and bilateral hearing loss, are not contemplated by the schedular criteria.  Significantly, neither the Veteran nor his representative has argued that the combined effect of his service-connected disabilities is not adequately encompassed within the rating schedule.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  


ORDER

A rating of 60 percent for left knee status post total knee replacement, but no more, is granted, subject to the law and regulations governing payment of monetary benefits.

REMAND

The issue of service connection for a right knee disability, including as secondary to the Veteran's service-connected left knee disability, was raised by the Veteran during his hearing before the Board.  This raised claim is inextricably intertwined with the Veteran's TDIU claim and thus further development is necessary as part of the Board's adjudication of the TDIU issue.  See 38 U.S.C.A. § 5103A(g) (West 2002).  

In November 2011, the Board remanded the issues of service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to a TDIU for further development.  It does not appear that any of the ordered development was completed as set forth in the prior remand.  As such, these issues must again be remanded so that the previously ordered development can be completed in compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran notice that includes the criteria required for both direct and secondary service connection for right knee disability.  

2.  Obtain all outstanding VA and private medical records regarding the Veteran's treatment for his service-connected left knee disability and his claimed psychiatric disorder, including PTSD.  

3.  Notify the Veteran that he may submit lay evidence of symptoms, to include statements from others familiar with the Veteran's in-service and post-service psychiatric and right knee symptoms and the impact of the Veteran's service-connected disabilities on his ability to work.  

4.  After completion of the above, arrange for the Veteran to undergo a VA psychiatric examination to determine the current nature, extent, onset and etiology of any identified psychiatric disorder, to include PTSD.  The claims folder must be made available and reviewed by the examiner.  All necessary tests should be conducted.  The examiner is requested to offer an opinion as to the etiology and/or onset of any diagnosed psychiatric disorder.  

The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during service.  

The examiner must also opine as to whether it is at least as likely as not that any psychiatric disability found to be present, or diagnosed during the appellate period, was caused or aggravated by a service-connected disability, to include in the aggregate (service connection is in effect for left knee disability, tinnitus and bilateral hearing loss).

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by non service-connected disabilities.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

5.  Afford the Veteran a VA examination to determine whether he has a right knee disability that is related to or had its onset in service or was caused or aggravated by his service-connected left knee disability.  All right knee disability found to be present should be diagnosed and the examiner must state whether it is at least as likely as not that the Veteran has a right knee disability that is related to or had its onset in service.\

The examiner must also state whether any right knee disability found to be present was caused or aggravated by the Veteran's service-connected left knee disability.

6.  Adjudicate whether service connection is warranted for right knee disability and thereafter readjudicate the appeal.  The AOJ should review all development for compliance with this remand and review all opinions for adequacy.  Any further action in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


